—Order, Supreme Court, New York County (Walter Schackman, J.), entered on or about September 27, 1993, which, inter alia, granted the plaintiff’s motion to compel defendant to produce records of prior criminal conduct at its Manhattan branches for a three year period prior to the incident herein and which further directed production of a knowledgeable person for deposition from the Risk and Insurance Management Department where these records are kept, unanimously affirmed, with costs.
Since the requirement to disclose all material and necessary evidence is to be liberally construed (Allen v Crowell-Collier Publ. Co., 21 NY2d 403, 407), the IAS Court properly ordered disclosure of the records. Prior criminal conduct relied upon to establish foreseeability is not limited to “the exact location where plaintiff was harmed or that it be of the same type of criminal conduct to which plaintiff was subjected” (Jacqueline S. v City of New York, 81 NY2d 288, 294). The request for reports or records of assaultive and violent criminal conduct at defendant’s branches located in Manhattan for a three year period prior to the occurrence herein is not overly broad or unduly burdensome since these records are kept in one central location. Likewise, it was not improper to compel a knowledgeable person from this record-keeping department to appear for an examination before trial. Concur—Ellerin, J. P., Ross, Rubin, Nardelli and Williams, JJ.